Citation Nr: 0843778	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected wound, moderate, muscle group (MG) XIV, right 
thigh, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's wound, moderate, MG XIV, right thigh, is 
manifested by a 0.75 inch scar in distal thigh anteriorly, 
skin deep without any tenderness or adhesions; it is not 
productive of limitation of function of the right lower 
extremity or any moderately severe residuals.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a wound, moderate, MG XIV, right thigh, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.73, Diagnostic 
Code 5314 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, prior to the ROs initial adjudication of the 
veteran's claim, the veteran was sent an August 2002 notice 
letter.  However, this notice letter addressed the criteria 
necessary to substantiate a service connection claim, even 
though the veteran had filed a claim for an increased rating.  
Subsequently, although after the initial adjudication of the 
claim, a March 2006 letter notified the veteran that he must 
submit evidence that his service-connected disability had 
increased in severity, that his disability rating would be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent, and 
advised him of the types of medical and lay evidence that he 
may submit, including statements from his doctor or other 
individuals who are able to describe the manner in which his 
disability has become worse.  There was no reference, 
however, to the effect of the condition's worsening on the 
veteran's employment and daily life, or to the diagnostic 
criteria for establishing a higher rating for his service 
connected malaria.  However, these criteria were addressed in 
a June 2008 notice letter. 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the March 2006 and 
June 2008 notice letters, which fulfilled the notice 
requirements outlined above in Vazquez, supra, were provided 
to the veteran, the claim was readjudicated in a May 2007 and 
July 2008 SSOC, respectively.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

In any event, the Board finds that the essential fairness was 
maintained in this case.  Throughout the course of the 
appeal, the veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought by 
discussing the effects of his disability, and that a higher 
rating would be assigned based on the pertinent diagnostic 
criteria.  The veteran and his representative discussed the 
veteran's symptoms and in the context of the pertinent rating 
criteria.  

In addition, the duty to assist the veteran has also been 
satisfied in this case. The veteran's service medical 
records, VA medical and all available private treatment 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded VA examinations in November 2002, January 2005 and 
November 2006 in connection with this claim.  

The Board does observe that identified private treatment 
records from Dr. M.G. have not been obtained.  However, the 
Board notes that the veteran authorized the RO to obtain 
these records, and that the RO made numerous attempts to do 
so, all of which are documented in the veteran's claims file.  
Moreover, in a March 2007 statement, the veteran stated that 
he also had difficulty attempting to obtain the identified 
treatment records from Dr. M.G.'s office, and accordingly, to 
stop trying to obtain Dr. M.G.'s records and decide his claim 
as soon as possible.  Therefore, because the veteran's March 
2007 statement informed the RO to proceed with the veteran's 
claim without obtaining these records, the Board concludes 
that no prejudice to the veteran has resulted from the RO's 
inability to obtain these records.  Therefore, the Board 
concludes that the duty to assist has also been satisfied.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability.  See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2008).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side. 38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged. 38 C.F.R. 
§ 4.56(b).

Diagnostic Code 5314 (2008) provides evaluations for 
disability of MG XIV.  The muscles involved in MG XIV include 
anterior thigh group: sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  The functions affected by these muscles 
include extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of the fascia lata and 
iliotibial band, acting with XVII, in postural support of the 
body or acting with hamstrings in synchronizing the hip and 
knee.  Muscle disability under this provision is evaluated as 
follows: slight (0 percent); moderate (10 percent); 
moderately severe (30 percent), and severe (40 percent).

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds no basis for 
assigning a higher disability rating for the veteran's wound, 
moderate, MG XIV, right thigh.  In this regard, the veteran's 
service medical records indicate that the veteran was injured 
when struck by enemy mortar fragments.  Service medical 
records indicate that his right thigh shell fragment wound 
was treated with debridement, drainage and local anesthesia.  
A November 1952 clinical record indicates that the wound, 
penetrating, anterior aspect, right thigh, had no artery or 
nerve involvement and that it had healed on admission.  

More recently, at his November 2002 VA examination, the 
veteran's right hip revealed no tenderness and no pain on 
movement with painless full range of motion and good 
strength.  The veteran's right knee revealed minimal swelling 
with crepitation, but the ligaments were stable.  There was 
tenderness over the patella but full range of motion.  The 
veteran's right foot and right ankle were normal without any 
tenderness, swelling or deformity with full range of motion; 
however, the ankle pulse was not palpable.  Examination of 
the scar revealed that there was no visible scar in the groin 
area.  There was a 0.75 inch diameter scar in the distal 
thigh anteriorly.  It was only skin deep without any 
tenderness or adhesions.  X-rays of the right hip, knee, 
ankle and foot revealed that all were within normal limits 
with no evidence of arthritis or instability.  The examiner 
concluded that the veteran's complaints about his right leg 
were not secondary to his service-connected right thigh 
wound.  He also stated that incidentally, the veteran had a 
history of peripheral vascular disease and that his right 
ankle pulse was not palpable.

At the January 2005 VA examination, right lower limb 
examination revealed that the alignment was normal.  The 
veteran's right hip examination revealed that there was no 
tenderness and alignment was normal.  His range of motion 
testing revealed flexion to 90 degrees, extension to 10 
degrees, abduction to 30 degrees, adduction to 20 degrees, 
internal rotation to 20 degrees and external rotation to 45 
degrees.  The veteran did not complain of any pain during 
testing.  There were no scars visible from shrapnel fragment 
injury in the right hip area.  Right knee and thigh 
examination revealed that there was a 3/4 inch diameter 
circular scar, anterior lower thigh just above the knee 
joint.  The scar was pale colored, skin deep without any 
adhesions or tissue loss.  There was no tenderness and 
surrounding skin was healthy and smooth.  The knee joint was 
non-tender, patellar position was satisfactory and there was 
no crepitation.  The range of motion in active and passive 
testing was 0 to 130 degrees and movement against gravity and 
resistance was strong.  Right ankle examination revealed that 
there was no swelling and skin was healthy.  There was no 
tenderness and alignment was normal.  Extension was to 10 
degrees, flexion was to 20 degrees, inversion was to 15 
degrees and eversion was to 5 degrees.  Power against 
resistance was strong and measured 4/5.  Ankle pulses were 
not palpable and both feet were cold.  X-rays revealed mild 
arthritis of the right hip, but there was no shrapnel 
fragment.  X-rays of the right knee and ankle were both 
normal without any skeletal pathology or any soft tissue 
fragments.  The examiner stated that the current 
manifestation of the hip joint was appropriate for a man of 
75 years of age and it was not possible to correlate the 
changes in his hip joint with the history of shrapnel injury 
in the hip.  Incidentally, no scars were visible along the 
upper thigh or hip area.  In the examiner's opinion, the 
veteran's mild arthritis of the hip joint was not caused by 
or the result of his service-connected shrapnel injury in the 
hip area.  The examiner stated that the reason for this 
conclusion was that there was no scar mark in the hip area 
and the hip joint showed adequate range of motion.  The 
veteran was then 75 years of age and had only mild arthritis.  
The examiner continued that it was unthinkable to speculate 
that in 1952 when the veteran was a young man he had 
arthritis to the extent that it had manifested in the hip 
joint at that time.  

At the November 2006 VA examination, the examiner noted a 
well-healed, flat superficial scar measuring 2 cm by 1.5 cm 
anteriorly and inferiorly on the right thigh just about one 
inch above the right knee from the shrapnel injury.  The scar 
was no adherent to underlying structures.  There was no 
underlying muscle loss.  Extremities were warm to touch.  
There was no trophic changes or ulcers.  There was a well-
healed scar from the venous grafting for the coronary artery 
bypass surgery.  An aortogram was performed in February 2004, 
revealing renal arteries with mild atherosclerosis, 
particularly of the left renal artery.  Restonosis of right 
iliac artery stent and diffuse disease was identified and 
associated with the common iliac artery on the right.  The 
distal iliac and seminal vessels were intact.  Profunda was 
patent without any significant stenosis bilaterally.  Both 
superficial femoral arteries were occluded at their origins 
and reconstituted above the knee.  There was significant 
showing on the right side with differential filling of the 
popliteal arteries above the knee by approximately two 
seconds.  The popliteal arteries appeared patent without 
significant disease and runoff vessels included anterior 
tibial and peroneal vessels.  The posterior tibial arteries 
were occluded bilaterally.  Successful angioplasty and 
stenting of the common and external iliac arteries on the 
right side with a successful recouping of a non-deployed 
stent were done.  The examiner diagnosed the veteran with 
peripheral vascular disease and a well-healed scar on the 
right thigh, anteriorly just above the knee from the shrapnel 
injury.  The examiner concluded that the veteran's current 
peripheral vascular disease was secondary to generalized 
atherosclerotic condition, and not caused or aggravated by 
his shrapnel injury during service.

Thus, the Board finds that the veteran's wound, moderate, MG 
XIV, right thigh, is appropriately evaluated as 10 percent 
disabling.  In this regard, the veteran's shrapnel wound to 
his right thigh was not a through and through or deep 
penetrating wound with debridement, prolonged infection, 
sloughing of soft parts, and intermuscular scarring.  
Although the veteran's wound was debrided, there are no 
apparent residuals and he did not have any prolonged 
infection thereafter.  In fact, the November 1952 clinical 
record stated that the wound had healed on admission.  
Further, there are no indications that the veteran suffers 
from any palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).  Moreover, the November 2002, January 
2005 and November 2006 VA examiners found that the veteran's 
current right leg problems, to include arthritis in his hip 
and peripheral vascular disease, were not caused by or a 
result of his service-connected shrapnel wound to the right 
thigh, respectively.  Accordingly, the veteran's shrapnel 
wound to his right thigh does not meet the criteria of a 
moderately severe muscle injury.

In addition, throughout the appeal period, the veteran did 
not present with fatigue, weakness, additional loss of 
motion, or incoordination due to pain from his service-
connected shrapnel wound to his right thigh.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Although the Board acknowledges that the 
veteran has some slight limitation of motion related to 
arthritis of the right hip, the Board points out that the 
January 2005 VA examiner found that the veteran's right hip 
arthritis was due to aging as opposed to his service-
connected shrapnel wound to his right thigh.  Therefore, the 
Board concludes that an evaluation in excess of 10 percent 
disabling for the veteran's right shrapnel wound to the right 
thigh is not warranted under Diagnostic Code 5314.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected shrapnel 
wound to the right thigh has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for a wound, moderate, MG XIV, right thigh, on either a 
schedular or extra-schedular basis.  As the preponderance of 
the evidence is against the claim, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an increased disability rating for service-
connected wound, moderate, MG XIV, right thigh, currently 
rated as 10 percent disabling, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


